2014 Ark. App. 600



                  ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-13-1071

VICTORIA JANE FLEMING                             Opinion Delivered:   October 29, 2014
                    APPELLANT
                                                  APPEAL FROM THE GARLAND
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CV2011-164III]
KENNETH VEST, M.D.
                                 APPELLEE         HONORABLE LYNN WILLIAMS,
                                                  JUDGE

                                                  DISMISSED

                            WAYMOND M. BROWN, Judge

         Appellant appeals from the circuit court’s grant of appellee’s motion for summary

judgment, thereby dismissing her wrongful-death claim against appellee. For the reasons

discussed below, we dismiss appellant’s appeal.

         This case was previously before this court and was remanded for supplementation

of the record and rebriefing.1 All rebriefing issues were corrected. However, all the

deficiencies in the record were not addressed.

         In our previous order, we specifically requested all documents dealing with and

resolving Robert and Linda Lands’s cross-claims against Ouachita Regional Counseling

and Mental Health Center, Inc. d/b/a Community Counseling Services and appellee.

Appellant has failed to supply any documentation disposing of either.




1
    Fleming v. Vest, 2014 Ark. App. 327.
                                       2014 Ark. App. 600


         Following our remand, the court below entered an order on June 11, 2014, stating

that:

         [T]he Court notes that the record as currently comprised does not include an
         Order disposing of Robert Fred Lands and Linda Lands’ Cross-Claim for
         contribution and indemnity against Ouachita Regional Counseling and Mental
         Health Center, Inc. d/b/a Community Counseling Services and Philadelphia
         Indemnity Insurance Company, the parties having treated such Cross-Claim as
         moot by virtue of the parties’ dismissal with prejudice of Plaintiff’s claims against
         the Lands.

It is clear from the circuit court’s language that there is no order disposing of the claims in

question.

         Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil states that an

appeal may—absent some exceptions that do not apply—be taken from a final judgment

or decree.2 Absent a Rule 54(b) certificate from the circuit court directing that the

judgment is final, any judgment, order, or other form of decision, however designated,

which adjudicates fewer than all the claims or rights and liabilities of fewer than all the

parties shall not terminate the action as to any of the claims or parties. 3 When a lawsuit

contains more than one claim for relief, a judgment that adjudicates fewer than all of the

claims is neither final nor appealable.4 Accordingly, on the record before this court, the

order is not final.

         Dismissed.

         WHITEAKER and HIXSON, JJ., agree.
2
    (2013).
3
    Ives Transp., Inc. v. Ives, 2014 Ark. App. 202, at 4 (citing Ark. R. Civ. P. 54(b)(2)).
4
  Id. (citing Forever Green Athletic Fields, Inc. v. Lasiter Constr., Inc., 2010 Ark. App. 483
(per curiam)).
                                                 2
                             2014 Ark. App. 600


Bridges, Young, Matthews & Drake PLC, by: John P. Talbot, for appellant.

Friday, Eldredge & Clark, LLP, by: T. Michelle Ator, for appellee.




                                      3